MARK, J.
The Victor L. Phillips Co. sought to recover from the Krippendorf-Tuttle White Cliffs Product Co. on three notes. The Products Go. answered by admitting corporate capacity and denying the allegations in the petition of the Phillips Co. A motion was made by the Phillips Co. to strike said answer from the files, declaring it to be a pure sham, interposed for the purpose of delay; and moved for a summary judgment on the ground that there was no meritorious defense.
The court in striking the answer from the files and in granting the motion for summary judgment, said:
1. If not for the power of the court to grant a summary judgment, where there is no scintilla of defense, a debtor could delay the collection of a just claim by simply filing a formal answer, no matter how frivolous it might be.
2. A trial court has had the power to do this, since the rule was laid down in White v. Calhoun, 82 OS. 401.